EXHIBIT 10.6 Joinder Agreement for Securities Purchase Agreement The undersigned hereby agrees, effective as of the date hereof, to become a party to that certain Securities Purchase Agreement (the “Agreement”) dated as of February24, 2010, by and among SinoHub, Inc. (the “Company”) and the parties named therein, and for all purposes of the Agreement, the undersigned shall be included within the term “Investor” (as defined in the Agreement).The undersigned further confirms that the representations and warranties contained in Section 3.2 of the Agreement are true and correct as to the undersigned as of the date hereof. Date: February 26, 2010 NAME OF INVESTOR JAYHAWK PRIVATE EQUITY FUND II, L.P. By: /s/ Michael D. Schmitz Name:Michael D. Schmitz Title:Chief Financial Officer Investment Amount:$ 399,999 Tax ID No.: ADDRESS FOR NOTICE c/o: Jayhawk Private Equity Fund II, L.P. Street: 930 Tahoe Blvd., 802-281 City/State/Zip: Incline Village, NV89451 Attention: Mike Schmitz Tel: 775-832-8199 Fax: 866-832-1238 DELIVERY INSTRUCTIONS (if different from above) c/o: Jayhawk Private Equity Fund II,
